Title: XI. Daniel Carroll to Thomas Jefferson, 6 April 1791
From: Carroll, Daniel
To: Jefferson, Thomas



Sir
George Town Apr. 6th. 1791

The inclosed for Mr. Madison is open for your perusal and information.
The prospect before us respecting the great object of the Seat of Govt. is pleasing at present here. I shall have occasion probably at times to communicate to you what may occur, and shall embrace every occasion of assuring you that, I am, sr. with very great regard & esteem, yr. respectful & obt Servt.

Danl Carroll


P.S. I expect we shall in a few days proceed to take proper deeds.

